Exhibit 10.1

 

AMENDMENT

TO

MARKETING AUTHORIZATION HOLDER AGREEMENT

(“Amendment 3”)

 

This Amendment (“Amendment 3”) is made this July 7th, 2017, by and between
Oxford Immunotec Limited, a company organized and existing under the laws of UK,
address at 94C Innovation Drive Milton Park, Abingdon, Oxfordshire OX14 4RZ
United Kingdom (hereinafter referred to as "MANUFACTURER", and RIKEN GENESIS
CO., LTD., a company organized and existing under the laws of Japan, address at
Art Village Osaki Central Tower 8F, 1-2-2 Osaki, Shinagawa-ku, Tokyo 141-0032,
Japan (hereinafter referred to as “MAH”).

 

Recitals:

WHEREAS, MANUFACTURER and MAH are parties to the Marketing Authorization Holder
Agreement dated July 29, 2011, as amended on September 1, 2013 and on April 1,
2016 (“Agreement”); and

WHEREAS, as of July 7th, 2017 (“Effective Date”), the parties agreed to modify
the Agreement to alter the provision regarding the duration thereof and correct
a part of AMENDMENT TO MARKETING AUTHORIZATION HOLDER AGREEMENT dated April 1,
2016 (“Amendment 2”).

NOW, THEREFORE, IN CONSIDERATION OF THE FOREGOING, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
agreed, MANUFACTURER and MAH agree to amend the Agreement as follows:

 

1.

This Amendment 3 shall have effect as of the Effective Date. Notwithstanding the
foregoing, the amendment under Section3. hereof shall be effective retroactively
from April 1, 2016.

2.

Section 9.1 of the Agreement shall be eliminated and replaced with as follows:

This Agreement takes effect on the Effective Date set forth above and will
automatically renew on each one (1) year-anniversary unless written notice is
given by either party not less than six (6) months prior to the such
anniversary. In the event such notice is given, the Agreement will expire on the
next anniversary of the Effective Date (“Next Anniversary”). Notwithstanding the
foregoing sentence, MANUFACTURER may, at its sole discretion, give notice to MAH
at any time during such six-month period of time, and in such a case, the
Agreement shall expire on the day, which is earlier than the Next Anniversary,
specified in the said notice given by MANUFACTURER unless MAH opposes to such
earlier expiration.

3.

The first sentence in the second paragraph of “Fee Structure” in APPENDIX A of
the Amendment 2, starting with “We” and ending with “DISTRIBUTOR” shall be
amended to read as follows:

We charge a monthly retainer handling fee and commission per commercial invoice
at custom clearance for PRODUCTS listed in APPENDIX B on the proviso that
PRODUCTS are directly delivered from MANUFACTURER to DISTRIBUTOR.

4.

Except for the terms and conductions set forth above, all terms and conditions
of the Agreement shall remain in full force and effect.

 

 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties have executed this Amendment 3 as of the date
first above written.

 

RIKEN GENESIS CO., LTD.

 

Oxford Immunotec Limited

 

By:

 

 

 

/s/ Noto Kondo

 

By:

/s/ Peter Wrighton-Smith

         

Name:

Noto Kondo

 

Name:

Peter　Wrighton-Smith

         

Title:

CEO

 

Title:

CEO

 